JONES, J.:
Epitomized Opinion
The city of Bellaire, twenty years ago, attempted to exercise the powers conferred by 3642 GC., by passing an ordinance granting a licence to the defendant Company from Ohio side of Ohio river, to the West Virginia side and return, and fixing the rate of fare, it could charge for transporting or ferrying foot passengers across the river and return at the rate fixed in the ordinance.
The Company in June, 1919, disregarded the rate fixed in the ordinance and raised the rate for foot passengers to five cents each across the river. The city brought suit, asking an injunction against the company, restraining it from charging more than the rate provided in the ordinance. Held::
(1) That the state of Ohio had no authority to regulate the rate of fare for ferrage from the shore of a river in a sister state to the Ohio shore; and construed 3642 GC. as confining authority on the city to regulate license and fix fares from the Ohio shore to the West Virginia shore.
(2) As the ordinance of Bellaire attempted to fix a rate of round trip fares, which was in effect, regulating the fare from the West Virginia shore to the Ohio shore, the city had, in passing this ordinance, exceeded its authority and had attempted to exercise powers it did not have.